Case 2:20-cv-00012-JRS-MJD Document 58-1 Filed 10/05/20 Page 1 of 1 PageID #: 752




 M~~c;.~~~~
 'R~ JJt), ~l\ g ~-~
 f-e.k\ Cw{'«""'~\~~~
 \J~o. ~'K              ss
~ t\~, 1:J.J L\l'6o&-
                                                   1
                                                   US A
  ~          UNITEDSTIJTES
  ,ll!iiir   POSTIJL SERVICE e                      0
                                                    0
                                                    r
                                                    r

                                                    "


       1fTfTllii
    9114 9023 0722 4290 6097 87
                                  ~ 12982-104 ~
                                        U S Distr Court
                                        92 1 OH IO ST
                                        Room#104
                                        Terre Haute, IN 47807
                                        United States
